DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
	The Applicant argues that the art of Fu does not disclose wherein the transition zone of the volume body is generated as an off-center crescent, and even if it does, the reasoning has been gleaned from the Applicant’s specification. The Examiner respectfully disagrees. The Applicant discloses in Par. 0012-0013 that the goal of the beam transition zone being generated as an off-center crescent is to create an asymmetric transition zone. Fu discloses in Par. 0112 compensating for a previous off-center surgery by creating an asymmetric lenticule, thus the transition zone would be asymmetric. The reasoning given for this combination of references was that it would improve the treatment of the patient. The Applicant notes that this was taken from their specification, however, it was not. Improving patient treatment is not something that was invented by the Applicant. Further, in Par. 0112, Fu speaks about fixing a previous surgery by creating this asymmetric lenticule, therefore, it would be improving the treatment of the patient.  
The Applicant argues the combined teachings of Bischoff and Fu do not disclose wherein the volume is removed without reorientation of the laser. The Examiner respectfully disagrees. The Applicant discloses in Par. 0010 of their specification that if the volume body is generated asymmetrically and concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device, allowing the optical zone to be generated concentrically to the determined treatment center within the transition zone, then the treatment can be reliably performed even without reorientation of the laser. Since the combined teachings of Fu and Bischoff disclose the volume body being generated as an off-center crescent is to create an asymmetric transition zone (see above), it would in turn allow for this volume body to be removed without reorientation. If there are other steps that allow for this lack of reorientation, the Applicant has not provided them. Therefore, the combined teachings would be capable of performing the claimed function. 
The Examiner further notes that the Applicant claims no reorientation/focusing of the beam, however, it is disclosed in Par. 0016 and 0032 of the Applicant’s specification that focusing the beam is done during or after the decentering. Since the specification recites focusing the beam, it is not precluded, even if it is not claimed due to the open-ended term “comprising” . This aspect of the claim seems open ended and allows for the possibility of focusing the beam after the claimed step of decentering the optical zone (which is disclosed by Fu). Clarification is needed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “treatment apparatus” of claims 13, 21, and 31 is being interpreted as anything that comprises a laser (Par. 0014 of Applicant’s specification) or a storage device (Par. 0016 of Applicant’s specification)
The “beam deflection device” of claims 13, 21, and 31 is being interpreted as anything that is either a scanner or comprises two mirrors (Par 0028 of Applicant’s specification)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 13-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 13, 21, and 31, the Applicant claims no reorientation/focusing of the beam, however, it is disclosed in Par. 0016 and 0032 of the Applicant’s specification that focusing the beam is done during or after the decentering. Since the specification recites focusing the beam, it is not precluded, even if it is not claimed. This aspect of the claim seems open ended and allows for the possibility of focusing the beam after the claimed step of decentering the optical zone. Clarification is needed. 
	Claims 14-20, 22-30, and 32-38 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claim(s) 13-14, 17-18, 21-22, 25-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 20150366711 A1) in view of Fu (US 20180008461 A1).
	In regards to claim 13, Bischoff discloses a method for controlling an eye surgical laser of a treatment apparatus for the separation of a volume body with an anterior interface and with a posterior interface, wherein the anterior interface and the posterior interface contact each other at an edge of the volume body (Abstract discloses controlling an eye laser and Par. 0016 discloses removing a volume with an anterior and posterior face. Fig 5 shows the contact of the anterior and posterior faces), comprising: 
determining a target position of a pupil of the eye relative to a laser beam of the laser in a neutral pose of a beam deflection device of the treatment apparatus depending on patient information and determining an optical zone with a treatment center on at least one of the interfaces relative to an optical axis of the laser beam in the neutral pose of the beam deflection device depending on the patient information (Par. 0026 discloses determining the positions of the eye to be treated. It further discloses measurement data is taken, i.e. patient information is used in order to determine the laser treatment of the target area); 
determining a transition zone at the volume body as an extension of the posterior/anterior interface with the optical zone (Par. 0021 discloses determining a transition zone within this volume body); 
capturing a current actual position of the pupil using an optical capturing device of the treatment apparatus (0052 and 0055 disclose a measurement device that can capture or measure actual position of the eye); 
determining a deviation between the target position and the actual position (Par. 0055-0059 disclose taking this measurement data of the actual eye and using it to determine the where the target position is for the laser); 
and decentering the determined optical zone relative to the optical axis of the laser beam in the neutral pose of the beam deflection device based on the determined deviation such that the edge of the volume body is generated concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device and the optical zone is generated concentrically to the determined treatment center and within the transition zone (Par. 0063 discloses decentering or shifting the determined treatment area using scanners and mirrors (i.e. beam deflection device) so that the volume body is removed without reorientation of the laser. The Applicant defines the neutral pose as being maintained using mirrors, which is disclosed by Bischoff).
Bischoff does not disclose wherein the transition zone of the volume body is generated as an off-center crescent allowing for the volume to be removed without reorientation of the laser beam from the neutral pose of the beam deflection device. However, in the same field of endeavor, Fu discloses a surgical treatment apparatus for creating a transition zone from the lenticule cut (Par. 0017, 0175) wherein the volume body is generated as an off-center crescent (Applicant discloses in Par. 0012-0013 that the goal of the decentering is to create an asymmetric transition zone. Par. 0112 discloses compensating for a previous off-center surgery by creating an asymmetric lenticule, thus the transition zone would be asymmetric and allow for no reorientation of the laser) for the purpose of improving the treatment of the patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and modified them by having the transition zone off-centered, as taught and suggested by Fu, for the purpose of improving the treatment of the patient.
	In regards to claim 14, the combined teachings of Bischoff and Fu as applied to claim 13 discloses the method according to claim 13, wherein the optical zone and the transition zone are determined on the posterior interface (Bischoff: Par. 0021 discloses the transition zone and the lenticular, i.e. the optical zone, being determined on the posterior face). 
	In regards to claim 17, the combined teachings of Bischoff and Fu as applied to claim 13 discloses the method according to claim 13, wherein the volume body is generated asymmetrically and concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device (Bischoff :Par. 0063 discloses the mirrors and scanner, i.e. the beam deflection device, positioning the volume body for the laser beam).
	In regards to claim 18, the combined teachings of Bischoff and Fu as applied to claim 13discloses the method according to claim 13, wherein the optical zone is decentered and/or displaced by a distance as the deviation between the target position and the actual position of the pupil (Bischoff : Par. 0021 discloses displacing the laser a distance outside of the pupil). 
	In regards to claim 21, Bischoff discloses a treatment apparatus with at least one surgical laser for the separation of a volume body with an anterior interface and with a posterior interface of a human or animal eye and with at least one control device for the laser or lasers, which is designed to execute the following method steps (Abstract discloses controlling an eye laser and Par. 0016 discloses removing a volume with an anterior and posterior face. Fig 5 shows the contact of the anterior and posterior faces):
determining a target position of a pupil of the eye relative to a laser beam of the laser in a neutral pose of a beam deflection device of the treatment apparatus depending on patient information and determining an optical zone with a treatment center on at least one of the interfaces relative to an optical axis of the laser beam in the neutral pose of the beam deflection device depending on the patient information (Par. 0026 discloses determining the positions of the eye to be treated. It further discloses measurement data is taken, i.e. patient information is used in order to determine the laser treatment of the target area); 
determining a transition zone at the volume body as an extension of the posterior/anterior interface with the optical zone (Par. 0021 discloses determining a transition zone within this volume body); 
capturing a current actual position of the pupil using an optical capturing device of the treatment apparatus (0052 and 0055 disclose a measurement device that can capture or measure actual positon of the eye); 
determining a deviation between the target position and the actual position (Par. 0055-0059 disclose taking this measurement data of the actual eye and using it to determine the where the target position is for the laser); 
and decentering the determined optical zone relative to the optical axis of the laser beam in the neutral pose of the beam deflection device depending on the determined deviation such that the edge of the volume body is generated concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device and the optical zone is generated concentrically to the determined treatment center and within the transition zone; wherein the volume is removed without reorientation of the laser beam from the neutral pose of the beam deflection device (Par. 0063 discloses decentering or shifting the determined treatment area using scanners and mirrors (i.e. beam deflection device) so that the volume body is removed without reorientation of the laser. The Applicant defines the neutral pose as being maintained using mirrors, which is disclosed by Bischoff).
Bischoff does not disclose wherein the transition zone of the volume body is generated as an off-center crescent. However, in the same field of endeavor, Fu discloses a surgical treatment apparatus for creating a transition zone from the lenticule cut (Par. 0017, 0175) wherein the volume body is generated as an off-center crescent (Applicant discloses in Par. 0012-0013 that the goal of the decentering is to create an asymmetric transition zone. Par. 0112 discloses compensating for a previous off-center surgery by cresting an asymmetric lenticule, thus the transition zone would be asymmetric) for the purpose of improving the treatment of the patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and modified them by having the transition zone off-centered, as taught and suggested by Fu, for the purpose of improving the treatment of the patient.
	In regards to claim 22, the combined teachings of Bischoff and Fu as applied to claim 21 discloses the treatment apparatus according to claim 21, wherein the optical zone and the transition zone are determined on the posterior interface (Bischoff: Par. 0021 discloses the transition zone and the lenticular, i.e. the optical zone, being determined on the posterior face). 
	In regards to claim 25, the combined teachings of Bischoff and Fu as applied to claim 21 discloses the treatment apparatus according to claim 21, wherein the volume body is generated asymmetrically and concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device (Bischoff: Par. 0063 discloses the mirrors and scanner, i.e. the beam deflection device, positioning the volume body for the laser beam)
	In regards to claim 26, the combined teachings of Bischoff and Fu as applied to claim 21 discloses the treatment apparatus according to claim 21, wherein the optical zone is decentered and/or displaced by a distance as the deviation between the target position and the actual position of the pupil (Bischoff: Par. 0021 discloses displacing the laser a distance outside of the pupil).
	In regards to claim 30, the combined teachings of Bischoff and Fu as applied to claim 21 discloses a computer program including commands that causes the treatment apparatus according to claim 21 to execute the method steps recited therein (Bischoff: Par. 0030 discloses the method being performed by a computer).

6.	Claim 15, 23, 31-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff  and Fu as applied above and in view of Huang (US 20070282313 A1).
	In regards to claims 15 and 23, he combined teachings of Bischoff and Fu as applied to claims 13/21 discloses the method/apparatus of claims 13/21 except for wherein the optical zone and the transition zone are determined on the anterior interface. However, in the same field of endeavor, Huang discloses a laser control system for eye surgery wherein the optical zone and transition zone are determined on the anterior face (Fig 6 and 0038) for the purpose of removing tissue from the anterior stroma.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and Fu and modified them by having the method/apparatus comprise the optical zone and the transition zone are determined on the anterior interface, as taught and suggested by Huang, for the purpose of removing tissue from the anterior stroma.
	In regards to claim 31, Bischoff discloses a computer-readable to cause the processor to control an eye surgical laser (Par. 0030 discloses the computer readable medium being used for control of the laser) of a treatment apparatus for the separation of a volume body with an anterior interface and with a posterior interface, wherein the anterior interface and the posterior interface contact each other at an edge of the volume body (Abstract discloses controlling an eye laser and 0016 discloses removing a volume with an anterior and posterior face. Fig 5 shows the contact of the anterior and posterior faces): 
determining a target position of a pupil of the eye relative to a laser beam of the laser in a neutral pose of a beam deflection device of the treatment apparatus depending on patient information and determining an optical zone with a treatment center on at least one of the interfaces relative to an optical axis of the laser beam in the neutral pose of the beam deflection device depending on the patient information (Par. 0026 discloses determining the positions of the eye to be treated. It further discloses measurement data is taken, i.e. patient information is used in order to determine the laser treatment of the target area); 
determining a transition zone at the volume body as an extension of the posterior and anterior interface with the optical zone (Par. 0021 discloses determining a transition zone within this volume body); 
capturing a current actual position of the pupil using an optical capturing device of the treatment apparatus (0052 and 0055 disclose a measurement device that can capture or measure actual positon of the eye); 
determining a deviation between the target position and the actual position (Par. 0055-0059 disclose taking this measurement data of the actual eye and using it to determine the where the target position is for the laser); 
and decentering the determined optical zone relative to the optical axis of the laser beam in the neutral pose of the beam deflection device depending on the determined deviation such that the edge of the volume body is generated concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device and the optical zone is generated concentrically to the determined treatment center and within the transition zone; wherein the volume is removed without reorientation of the laser beam from the neutral pose of the beam deflection device (Par. 0063 discloses decentering or shifting the determined treatment area using scanners and mirrors (i.e. beam deflection device) so that the volume body is removed without reorientation of the laser. The Applicant defines the neutral pose as being maintained using mirrors, which is disclosed by Bischoff).
Bischoff does not disclose wherein the transition zone of the volume body is generated as an off-center crescent. However, in the same field of endeavor, Fu discloses a surgical treatment apparatus for creating lenticular incisions (Abstract) wherein the transition zone is a crescent shape and is off-centered (Par. 0175 discloses wherein the transition zones are created as to make lenticular incisions (see Par. 0010 of Applicant’s specification where it is disclosed that the off-centered transition zone is to ensure the volume body is in particular lenticularly formed) and Fig 7 shows the zone is decentered and/or displaced by a distance (See Par. 0011 of Applicant’s specification))  for the purpose of aiding in removal of the lenticule.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and modified them by having the transition zone off-centered, as taught and suggested by Fu, for the purpose of aiding in removal of the lenticule.
The combination of Bischoff and Fu does not disclose the computer readable medium comprising a storage element that can store instructions. However, in the same field of endeavor Huang discloses a laser control system for eye surgery wherein there is a computer readable medium that comprises instructions (Claim 46) for the purpose of enacting the method steps to be performed by the laser.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and Fu and modified them by having the computer readable medium comprise a storage device for instructions, as taught and suggested by Huang, for the purpose of enacting the method steps to be performed by the laser.
	In regards to claim 32, the combined teachings of Bischoff, Fu, and Huang as applied to claim 31 disclose the computer-readable medium according to claim 31, wherein the optical zone and the transition zone are determined on the posterior interface (Par. 0021 of Bischoff discloses the transition zone and the lenticular, i.e. the optical zone, being determined on the posterior face).
	In regards to claim 33, the combined teachings of Bischoff, Fu, and Huang as applied to claim 31 disclose the computer-readable medium according to claim 31, wherein the optical zone and the transition zone are determined on the anterior interface (Par. 0038 and Fig 6 of Huang discloses wherein the optical zone and transition zone are determined on the anterior face for the purpose of removing tissue from the anterior stroma).  
	In regards to claim 35, the combined teachings of Bischoff, Fu, and Huang as applied to claim 31 disclose the computer-readable medium according to claim 31, wherein the volume body is generated asymmetrically and concentrically to the optical axis of the laser beam in the neutral pose of the beam deflection device (Par. 0063 of Bischoff discloses the mirrors and scanner, i.e. the beam deflection device, positioning the volume body for the laser beam).
	In regards to claim 36, the combined teachings of Bischoff, Fu, and Huang as applied to claim 31 disclose the computer-readable medium according to claim 31, wherein the optical zone is decentered and/or displaced by a distance as the deviation between the target position and the actual position of the pupil (Par. 0021 of Bischoff discloses displacing the laser a distance outside of the pupil).
7.	Claim 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff and Fu as applied to claims 13 and 21 and in view of Serdarevic (US 20190060056 A1).
	In regards to both claims 19 and 27, the combined teachings of Bischoff and Fu as applied to claims 13/21 discloses the method/apparatus of claims 13/21 except for wherein the optical zone is decentered and/or displaced such that an asymmetric transition zone is generated. However, in the same field of endeavor, Serdarevic discloses a method for eye surgery or treatment wherein the optical zone can be displaced and can be asymmetric (Par 0093 and Fig 12) for the purpose of producing redirection of light rays.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and Fu and modified them by having the optical zone is decentered and/or displaced such that an asymmetric transition zone is generated, as taught and suggested by Serdarevic, for the purpose of producing redirection of light rays.
8.	Claim 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff and Fu as applied to claimed 13 and 21 and in view of Felberg (US 20070161972 A1).
	In regards to both claims 20 and 28, the combined teachings of Bischoff and Fu as applied to claims 13/21 discloses the method/apparatus of claims 13/21 except for wherein the control of the laser is effected such that topographic and/or pachymetric and/or morphologic data of the cornea is taken into account as patient information. However, in the same field of endeavor, Felberg discloses a method for planning surgical methods of the cornea wherein patient information such a topographic data is considered for the laser controls (Par 0038) for the purpose of determining the state of the eye/cornea.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and Fu and modified them by having the control of the laser is effected such that topographic and/or pachymetric and/or morphologic data of a cornea is taken into account as patient information, as taught and suggested by Felberg, for the purpose of determining the state of the eye/cornea.
9.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff and Fu as applied to claim 21 and in view of Wiechmann (US 20080319428 A1)
	The combined teachings of Bischoff and Fu as applied to claim 21 discloses the treatment apparatus according to claim 21, wherein the treatment apparatus includes the beam deflection device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser (Bischoff: Par. 0063 discloses the device comprises mirrors, i.e. beam deflection device that deflects the laser beam).
	Bischoff and Fu do not disclose wherein the device comprises at least one storage device for at least temporarily storing at least one control dataset, wherein the control dataset or datasets include(s) control data for positioning and/or for focusing individual laser pulses in the cornea. 
	However, in the same field of endeavor, Wiechmann disclose a surgical device for treatment of the eye that comprises a storage device for storing control data wherein this dataset controls the laser device (Par 0023) for the purpose of storing data and controlling the device.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff and Fu and modified them by having the apparatus comprises at least one storage device for at least temporarily storing at least one control dataset, wherein the control dataset or datasets include(s) control data for positioning and/or for focusing individual laser pulses in the cornea, as taught and suggested by Wiechmann, for the purpose of storing data and controlling the device.
10.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, Fu, and Huang as applied to claim 31 and in view of Serdarevic (US 20190060056 A1).
	The combined teachings of Bischoff, Fu, and Huang discloses the computer readable medium of claim 31 except for wherein the optical zone is decentered and/or displaced such that an asymmetric transition zone is generated. However, in the same field of endeavor, Serdarevic discloses a method for eye surgery or treatment wherein the optical zone can be displaced and can be asymemetric (Par 0093 and Fig 12) for the purpose of producing redirection of light rays.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff, Fu, and Huang and modified them by having the optical zone is decentered and/or displaced such that an asymmetric transition zone is generated, as taught and suggested by Serdarevic, for the purpose of producing redirection of light rays.
11.	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, Fu, and Huang as applied to claim 31 and in view of Felberg (US 20070161972 A1).
	The combined teachings of Bischoff, Fu, and Huang discloses the computer readable medium of claim 31 except for wherein the control of the laser is effected such that topographic and/or pachymetric and/or morphologic data of the cornea is taken into account as patient information. However, in the same field of endeavor, Felberg discloses a method for planning surgical methods of the cornea wherein patient information such a topographic data is considered for the laser controls (Par 0038) for the purpose of determining the state of the eye/cornea.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bischoff, Fu, and Huang and modified them by having the control of the laser is effected such that topographic and/or pachymetric and/or morphologic data of the cornea is taken into account as patient information, as taught and suggested by Felberg, for the purpose of determining the state of the eye/cornea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/ALLEN PORTER/Primary Examiner, Art Unit 3792